

116 S3617 IS: To require payment of hazardous duty pay for members of the Armed Forces performing duty in response to the Coronavirus Disease 2019, and for other purposes. 
U.S. Senate
2020-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3617IN THE SENATE OF THE UNITED STATESMay 6, 2020Ms. Ernst introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require payment of hazardous duty pay for members of the Armed Forces performing duty in response to the Coronavirus Disease 2019, and for other purposes. 1.Hazardous duty pay for members of the Armed Forces performing duty in response to the Coronavirus Disease 2019(a)In generalThe Secretary of the military department concerned shall pay hazardous duty pay under this section to a member of a regular or reserve component of the Armed Forces who—(1)performs duty in response to the Coronavirus Disease 2019 (COVID–19); and(2)is entitled to basic pay under section 204 of title 37, United States Code, or compensation under section 206 of such title, for the performance of such duty.(b)RegulationsHazardous duty pay shall be payable under this section in accordance with regulations prescribed by the Secretary of Defense. Such regulations shall specify the duty in response to the Coronavirus Disease 2019 qualifying a member for payment of such pay under this section.(c)AmountThe amount of hazardous duty pay paid a member under this section shall be such amount per month, not less than $150 per month, as the Secretary of Defense shall specify in the regulations under subsection (b).(d)Monthly payment; no proration(1)Monthly paymentHazardous duty pay under this section shall be paid on a monthly basis.(2)No prorationHazardous duty pay is payable to a member under this section for a month if the member performs any duty in that month qualifying the person for payment of such pay.(e)Months for which payable(1)In generalHazardous duty pay is payable under this section for qualifying duty performed in months occurring during the period—(A)beginning on January 1, 2020; and(B)ending on December 31, 2020.(2)Retroactive paymentHazardous duty pay under this section is payable on a retroactive basis.(f)Construction with other payHazardous duty pay payable to a member under this section is in addition to the following:(1)Any other pay and allowances to which the member is entitled by law.(2)Any other hazardous duty pay to which the member is entitled under section 351 of title 37, United States Code (or any other provision of law), for duty that also constitutes qualifying duty for payment of such pay under this section.(g)Exclusion from gross incomeFor purposes of the Internal Revenue Code of 1986, gross income shall not include any amount of hazardous duty pay received under this section. (h)Sense of SenateIt is the sense of the Senate that the Secretary of Defense should also authorize hazardous duty pay for members of the Armed Forces not under orders specific to the response to the Coronavirus Disease 2019 who provide—(1)healthcare in a military medical treatment facility for individuals infected with the Coronavirus Disease 2019; or(2)technical or administrative support for the provision of healthcare as described in paragraph (1). 